Citation Nr: 1101392	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increase in the apportionment of the Veteran's 
VA compensation benefits in excess of $150.00 for the support of 
the Veteran's child, A.Y., in the appellant's custody, effective 
November 6, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 
1980 and from September 1982 to May 1986.

The appellant in this matter is the Veteran's former fiancée, 
T.Y, the legal custodian of his dependent child, A.Y.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that 
decision, the RO denied an apportionment in excess of $150.00 for 
A.Y., effective November 6, 2006, the date the Veteran was 
released from incarceration.  

The Board notes that although the appellant requested a Board 
hearing in her substantive appeal (VA Form 9), she withdrew that 
request.  However, the Veteran appeared at the scheduled Travel 
Board hearing before the undersigned and informed the Board on 
the record that he did not desire a hearing.  There are no 
subsequent hearing requests of record.


REMAND

While the appellant is unrepresented, the record reflects a valid 
VA Form 21-22, appointing the Disabled American Veterans (DAV) as 
representative for the Veteran is of record.  In order to accord 
the Veteran due process in this appeal, the representative must 
have the opportunity to execute a VA Form 646, Statement of 
Accredited Representative in Appealed Case.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

The case must be forwarded to the Disabled 
American Veterans for  the purpose of 
executing a VA Form 646, Statement of 
Accredited Representative in Appealed Case.  
Thereafter, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran or the appellant unless 
otherwise notified but they have the right to submit additional 
evidence and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


